Filed:  June 13, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
In re: Complaint as to the Conduct of
WILLIAM T. RHODES,
	Accused.
(OSB No. 00-35; SC S49269)
	En Banc
	On review of a decision of a trial panel of the Disciplinary
Board.
	Submitted on the record April 17, 2002.
	Jane E. Angus, Assistant Disciplinary Counsel, and James M.
Pippin, Bar Counsel, Lake Oswego, filed the brief for the Oregon
State Bar.
	No appearance contra.
	PER CURIAM
	The accused is disbarred, effective 60 days from the date of
the filing of this decision.
		PER CURIAM
		In this lawyer disciplinary proceeding, the Oregon
State Bar (the Bar) alleged that the accused violated the
following Disciplinary Rules:  Disciplinary Rule (DR) 1-102(A)(3)
(engaging in conduct involving dishonesty, fraud, deceit, or
misrepresentation); DR 1-102(A)(4) (engaging in conduct
prejudicial to administration of justice); DR 1-103(C) (failing
to cooperate with disciplinary investigation); and DR 7-102(A)(5)
(knowingly making false statements of law or fact).  
		On March 14, 2001, the Bar served the accused in person
with the formal complaint and notice to answer.  The accused
failed to file an answer or appear.  Accordingly, a trial panel
of the Disciplinary Board entered a default order.  In a
subsequent sanctions hearing, the trial panel deemed the Bar's
allegations of misconduct to be true and concluded that the
accused should be disbarred.  
		Under the facts of this proceeding, an exhaustive
discussion of the accused's multiple acts of misconduct would not
benefit the bench, the Bar, or the public.  We agree with the
trial panel that the accused should be disbarred.  
		The accused is disbarred, effective 60 days from the
date of the filing of this decision.